Pannell, Judge.
1. Where, prior to the enactment of the Act approved April 3, 1972 (Ga. L. 1972, pp. 738-742; *227see Code Ann. § 6-102) providing for appeal to the superior court within thirty days from lower tribunals and agencies, an appeal was filed to an order revoking a driver’s license because of driving under the influence of alcohol, the time for appealing was controlled by the four-day limitation of former Code § 6-202 (repealed by the Act of 1972, supra) relating to appeals from the court of ordinary. Motor Vehicle Safety Responsibility Act as amended (Ga. L. 1951, pp. 565, 567; Ga. L. 1956, pp. 543, 548; Code Ann. § 92A-603); Burson v. Bishop, 117 Ga. App. 602 (1) (161 SE2d 518). Accordingly, the appeal in the present case dated January 20, 1972, from the order of the Department of Public Safety revoking the driver’s license of the appellee, dated January 13, 1972, was too late, although the intervening Saturday and Sunday be not counted. Bragg v. Bragg, 225 Ga. 494 (170 SE2d 29); Dowdy v. White, 123 Ga. App. 729 (182 SE2d 517).
Submitted January 12, 1973
— Decided February 16, 1973.
ArthurK. Bolton, Attorney General, HaroldN. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Daniel I. MacIntyre, Assistant Attorneys General, for appellant.
James A. Elkins, Jr., for appellee.
2. The appeal having been filed too late, the superior court had no jurisdiction to take any action thereon other than to dismiss it. The further action by the superior court being nugatory, no decision is required thereon, other than to say such action was erroneous for the lack of jurisdiction.

Judgment reversed.


Eberhardt, P. J., and Stolz, J., concur.